TOWN OF STRATFORD v. HAWLEY ENTERPRISES,
              INC., ET AL.
               (AC 38554)
                      Sheldon, Beach and Harper, Js.

                                  Syllabus

The defendant I Co., which held a first mortgage on certain real property
   that was taken by eminent domain by the plaintiff town, appealed to
   this court from the judgment of the trial court awarding it damages for
   the taking. I Co. claimed that the trial court improperly determined that
   the town was entitled to recover back taxes owed to it on the parcel
   from the condemnation award. Specifically, I Co. claimed that the town
   was not entitled to recover the back taxes because it had failed to claim
   an interest in the condemnation award in the statement of compensation,
   as required by the statute (§ 8-129 [a] [3] and [b]) that requires a town
   to file a statement of compensation containing the names of all persons
   having an interest in the subject property, and to give notice to owners
   and holders of any mortgage, lien, assessment or other encumbrance
   on such property. Held that the trial court properly determined that the
   town was entitled to recover the back taxes from the condemnation
   award: the purpose of the notice provisions of § 8-129, which is to
   protect the interests of encumbrancers and landowners so that they
   may have an opportunity to be heard regarding the amount of the award,
   was satisfied, as the town, which filed the statement of compensation,
   had notice of it and was present at the condemnation hearing, any lack
   of formal notice to the town did not prejudice I Co., as it did not specify
   any way in which it had been harmed by the statement of compensation,
   and, under the circumstances of the present case, there was no merit
   to I Co.’s claim that a condemnee may not properly know whether to
   file for judicial review of the statement of compensation unless the
   condemnee knows, by virtue of the names listed in the statement of
   compensation, whether any encumbrancers may claim a portion of the
   condemnation award, as judicial review was sought in the present case;
   moreover, I Co. failed to provide any authority precluding a trial court
   in a condemnation action from awarding compensation from the con-
   demnation award to a town for back taxes, and it was not improper for
   the trial court to have cited foreclosure law, by analogy, for the purpose
   of determining the priority of the town’s tax lien.
          Argued February 8—officially released August 8, 2017

                            Procedural History

   Notice of condemnation of certain real property
owned by the named defendant, brought to the Superior
Court in the judicial district of Fairfield, where the
named defendant filed an application for the reassess-
ment of damages; thereafter, IP Media Products, LLC,
was substituted as a defendant; subsequently, the mat-
ter was tried to the court, Hon. William B. Rush, judge
trial referee; judgment increasing the amount of com-
pensation; thereafter, the court issued certain orders
regarding the payment of back taxes on the property,
and the substitute defendant appealed to this court.
Affirmed.
  John R.          Bryk, for          the appellant           (substitute
defendant).
   Sean R. Plumb, for the appellee (plaintiff).
                         Opinion

  BEACH. J. The defendant IP Media Products, LLC,1
appeals from the judgment of the trial court awarding
damages to it for the taking of certain real property by
the plaintiff, the town of Stratford (town). The defen-
dant claims that the court erred in concluding that the
town was entitled to recover back taxes from the con-
demnation award. We affirm the judgment of the trial
court.
   The following facts, as found by the court or apparent
from the file, are relevant to our resolution of this
appeal. The town took a 22.44 acre parcel in Stratford
by eminent domain for use as open space. In October,
2014, pursuant to General Statutes § 8-129 (a) (3), the
town filed an amended statement of compensation for
the taking of the property, which set the value of the
property at $247,500. The town deposited that sum with
the clerk of the Superior Court. The defendant held the
first mortgage on the property and the debt owed to it
was approximately $360,000. It appeared in court in
response to the notice of a condemnation hearing. By
agreement of the parties, $190,000 was distributed to
the defendant, and the remaining $57,500 was retained
by the clerk’s office.
   Pursuant to General Statutes § 8-132 (a), the property
owner2 filed an appeal to the Superior Court and an
application for review of the development condemna-
tion award. Following an evidentiary hearing, the court
issued a memorandum of decision on August 21, 2015.
The court determined that the fair market value of the
property was $330,000 and awarded interest at a rate
of 2 percent per annum on the difference between the
taking price of $247,500 and the evaluation by the court
until the date of payment.
   The property owner filed a motion to reargue in which
it requested the court to address the issue of whether
the town was entitled to recover back taxes owed on
the parcel from the condemnation award. In a memo-
randum of decision entitled ‘‘Priority of Funds on
Deposit in the Clerk’s Office,’’ the court determined that
the debt owed to the defendant exceeded the amount
deposited with the clerk’s office. The town, however,
had claimed that the amount of $53,988.46 should be
withheld from the amount paid to the defendant and
should instead be remitted to the town for payment of
unpaid taxes on the property. The defendant claimed
that it was entitled to all of the funds deposited with
the clerk’s office. The court concluded that the town
was entitled to receive for payment of back taxes the
amount of $53,988.46 from the condemnation award.
This appeal followed.
  The defendant claims that the court erred in conclud-
ing that the town was entitled to recover back taxes
from the condemnation award. The defendant advances
several arguments in support of his claim, none of which
persuades us.
  First, the defendant argues that the town was not
entitled to recover back taxes because the town failed
to claim an interest in the condemnation award in the
statement of compensation as required by § 8-129 (a)
(3), which provides that the town shall file with the
clerk of the Superior Court a statement of compensation
containing ‘‘the names of all persons having a record
interest therein’’; and by § 8-129 (b), which provides
that upon the filing of its statement of compensation,
the town shall ‘‘give notice . . . to each person
appearing of record as an owner of property affected
thereby and to each person appearing of record as a
holder of any mortgage, lien, assessment or other
encumbrance on such property or interest therein.’’
   ‘‘Statutory interpretation presents a question of law
for the court. . . . Our review is, therefore, plenary.’’
(Internal quotation marks omitted.) Atlantic Mort-
gage & Investment Corp. v. Stephenson, 86 Conn. App.
126, 131–32, 860 A.2d 751 (2004).
   A basic tenet of statutory construction is that ‘‘[s]tat-
utes must be interpreted to give meaning to their plain
language and to provide a unified body of law.’’ (Internal
quotation marks omitted.) Reid & Riege, P.C. v. Bulak-
ites, 132 Conn. App. 209, 213, 31 A.3d 406 (2011), cert.
denied, 303 Conn. 926, 35 A.3d 1076 (2012).
    The purpose of the notice provisions of § 8-129 is
to protect the interests of encumbrancers and landown-
ers so that they may have an opportunity to be heard
regarding the amount of the condemnation award. See
Palo v. Rogers, 116 Conn. 601, 604–605, 165 A. 803
(1933). ‘‘The single objective of an eminent domain pro-
ceeding is to ensure that the property owner shall
receive, and that the state shall only be required to
pay, the just compensation which the fundamental law
promises the owner for the property which the state
has seen fit to take for public use.’’ (Internal quotation
marks omitted.) Russo v. East Hartford, 4 Conn. App.
271, 274, 493 A.2d 914 (1985).3
   The purpose of the notice provisions of § 8-129 was
satisfied here.4 The town, of course, knew of the filing
of the statement of compensation by virtue of the fact
that the town itself had filed it, and the town was present
at the condemnation hearing. Further, in Palo v. Rogers,
supra, 116 Conn. 605, our Supreme Court, interpreting
a predecessor statute to the current § 8-129, held that
lack of notice of the condemnation effectively could be
waived by a party entitled to such notice.
  Critically, any lack of formal notice to the town did
not prejudice the defendant. At oral argument before
this court, the defendant was unable to specify any
way in which it had been harmed by the statement of
compensation. The defendant posited that a condemnee
may not properly know whether to file for judicial
review of the statement of compensation pursuant to
§ 8-132 unless that condemnee knows, by virtue of the
names listed in the statement of compensation, whether
any encumbrancers may claim a portion of the condem-
nation award. Even if there were some conceivable
merit to that position in another set of circumstances,
there is no merit on the facts of this case, in which
judicial review was sought.5
  The defendant claims as well that the court erred in
awarding the town back taxes in the absence of statu-
tory authority or case law specifically permitting such
recovery. Municipal real property tax liens have abso-
lute priority over ‘‘all transfers and encumbrances in
any manner affecting such interest in such item, or any
part of it.’’ General Statutes § 12-172. The defendant has
not directed us to any authority, nor are we aware of
any, that precludes the court in a condemnation action
from awarding compensation from the condemnation
proceeds to a town for back taxes. We conclude that
the court properly awarded the town back taxes from
the condemnation award.
   The defendant finally claims that the court erred in
applying foreclosure law when concluding that the town
was entitled to recover back taxes from the condemna-
tion award. The court cited foreclosure law, plainly by
analogy, for the purpose of determining the priority of
the town’s tax lien. It was not improper for the court
to do so. ‘‘[T]he trial court is presumed to have applied
the law correctly’’; (internal quotation marks omitted)
Blumenthal v. Kimber Mfg., Inc., 265 Conn. 1, 9, 826
A.2d 1088 (2003); and the defendant has not shown oth-
erwise.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Other parties were named as defendants in this action and failed to file
appearances. They include: Millionair Club, Inc.; City Streets, Inc.; Cell Phone
Club, Inc.; Outlaw Boxing Kats, Inc.; Regensburger Enterprises, Inc.; Red
Buff Rita, Inc.; Payphones Plus, LLC; 3044 Main, LLC; Albina Pires; Gus
Curcio, Jr.; Robin Cummings; Joseph Regensburger; Faye Kish; Richard
Urban; Dahill Donofrio; and Dominique Worth. Hawley Enterprises, Inc.,
was also named in this action, but is not involved in this appeal. We will
refer to IP Media Products, LLC, only as the defendant.
   2
     The property owner, Hawley Enterprises, Inc. (Hawley), filed the applica-
tion. Hawley and Dade Realty Company I, LLC, for which IP Media Products,
LLC, was later substituted, were the only defendants to file appearances
and present evidence at trial.
   3
     The priorities of the parties may be determined by motion to the Superior
Court pursuant to General Statutes § 8-132a (a).
   4
     The defendant’s reliance on New Haven Redevelopment Agency v. Estate
of Costello, 1 Conn. App. 20, 467 A.2d 924 (1983), is misplaced. There, the
city of New Haven specified in its statement of compensation that the
property was subject to taxes in its favor. That fact does not necessarily
mean that the converse is true, that a municipality is precluded from recov-
ering back taxes if it does not include itself in the notice. This court did
not address that issue in New Haven Redevelopment Agency.
   5
     The defendant also argues that it, rather than the town, filed the applica-
tion for payment of moneys deposited pursuant to § 8-132a, and therefore
the town cannot recover back taxes from the condemnation award. Section
8-132a does not impose such a requirement. It provides that upon motion,
the trial court may decide the equity owed to each claimant. The trial court
here performed that task. See General Statutes § 8-132a (a) (‘‘[a]ny person
making application for payment of moneys deposited in court . . . or claim-
ing an interest in the compensation . . . may make a motion to the superior
court . . . for a determination of the equity of the parties having an interest
in such moneys’’).
  The defendant argues as well, on general principle, that condemnation
ought not be sanctioned unless there is perfect compliance with every
statutory requirement, whether or not the alleged shortcoming has any effect
in a particular factual situation. There is no authority for this proposition.